EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Sarussi on 3/23/2022.
The application has been amended as follows: 
In the specification, amend Table 2A as follows:
    PNG
    media_image1.png
    624
    954
    media_image1.png
    Greyscale



Replace the Abstract with:
Disclosed are thermosetting compositions comprising (A) a polyester resin, (B) a blocked aliphatic poly-isocyanate compound, (C) bismuth compound, and (D) an organosilicate. The disclosed thermosetting compositions provide stain resistance within a short period of time after painting and continue to provide excellent stain resistance for a long period. Thus, the disclosed compositions fulfil paint film performance requirements for painted steel sheet such as water resistance and bending workability, and have high environmental protection qualities and safety.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764